Citation Nr: 1440057	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for right calf varicose veins.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A hearing was held on April 19, 2012, in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2013 and January 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  As will be discussed below, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's March 2013 and January 2014 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claims has been obtained.

2.  The Veteran's current right knee disorder at least as likely as not arose during active service.

3.  The Veteran's current left knee disorder at least as likely as not arose during active service.

4.  Current right calf varicose veins did not have an onset during active service and is not the result of an event, injury, or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chondromalacia patella, right, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for chondromalacia patella, left, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for right calf varicose veins have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Without deciding whether the notice and development required has been satisfied with respect to the issues of entitlement to service connection for right and left knee disorders, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the claim of entitlement to service connection for right calf varicose veins, a predecisional letter, sent in July 2008, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to this claim.  

The duty to assist was also met in this case.  The Veteran's VA treatment records,  service treatment and personnel records, and statements from a fellow service member, the Veteran and the Veteran's representative are in the Veteran's VA claims file.  In accordance with the March 2013 Board remand, the AOJ sent the Veteran a letter, in March 2013, requesting that he identify any medical treatment relevant to his claims, and provide authorization for VA to acquire these records.  The Veteran did not respond and has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran was afforded VA examinations with regard to his arteries and veins in February 2013 and August 2012.  Pursuant to the Board's March 2013 remand instructions, the Veteran was provided with an additional VA examination in May 2013.  The examiners personally interviewed and examined the Veteran.  The May 2013 examination report also notes that the examiner reviewed the Veteran's claims file.  The May 2013 report provides an etiological opinion that is responsive to the criteria for service connection claims.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  In reviewing the May 2013 examination report, the Board finds the opinion provided to be adequate, as the associated report reflects review of the appellant's prior medical history and records, considers the Veteran's lay statements, describes the current disability in detail, and includes sufficient rationale for the stated conclusions.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue of entitlement to service connection for right calf varicose veins has been met.  See 38 C.F.R. § 3.159(c)(4) (2014).

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bilateral Knee Disorder

The Veteran contends that he has right and left knee disorders which cause him pain and which arose during service.

In accordance with the Board's March 2013 remand directives, the Veteran was provided with a VA examination of his knees in May 2013.  The VA examiner provided a diagnosis of chondromalacia patella, bilateral.  The evidence thus shows that the Veteran has a current disability for purposes of establishing entitlement to service connection.  

The VA examiner reviewed the claims file and interviewed and examined the Veteran.  The examination report documents that the Veteran reported an onset of pain in both knees in 2002 while serving in the Marine Corps.  He stated that he did not seek medical attention for this problem in service, and the examiner noted that the Veteran first sought treatment for complaints of knee pain in 2009, at which point he reported knee problems since service.  The examiner noted that the claims file contains a letter written by another service member who states that he served with the Veteran, and that while in service, he became aware of the Veteran's knee problems.  The examiner noted that this letter describes symptoms consistent with chondromalacia patella, the diagnosis the examiner provided for the Veteran's current disability.  The VA examiner opined that the Veteran's current bilateral knee condition was less likely than not incurred in or caused by service.  He based this finding on a review of the available medical records, stating that the Veteran did not seek medical care until 2009, and thus, there is no nexus that connects the current condition with military service.

The Board finds the evidentiary value of the etiological opinion of the medical examiner to be undermined by his disregard of the lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible);  see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  
Although the VA examiner acknowledged the Veteran's and his fellow service member's statements regarding the onset of the Veteran's knee symptoms, the examiner seems to have completely disregarded this evidence because of a lack of contemporaneous medical treatment records in the file.  

The Veteran has consistently reported an onset of knee pain in approximately 2002, while serving in the Marine Corps.  At the April 2012 Board hearing, the Veteran described that he had problems going upstairs or walking on any sort of incline, and that sitting for long periods of time would result in the upper parts of his knees going numb.  He also described cracking and painful knees.  His reports are corroborated by a fellow service member's statement from February 2009, who reportedly served with the Veteran.  This friend wrote that he had known the Veteran since 2002, and that later that year, the Veteran complained of knee pain when using the stairs or having to stand for a long period of time.  He also noted that he noticed crackling noise from the Veteran's knees when he walked up and down stairs.  

Although the service treatment records do not document complaints of bilateral knee symptoms, the Board finds no reason to doubt the credibility of the statements from the Veteran and his friend regarding their recollection of events and experienced symptoms during service.  Additionally, the Board finds highly persuasive the VA examiner's statement that the symptoms described by the Veteran's friend are consistent with chondromalacia.  Given the Veteran's statements that he began experiencing these symptoms during service, and that they have continued to the present, the evidence is at least in equipoise regarding whether the Veteran's currently diagnosed bilateral chondromalacia patella arose during service.  The reasonable-doubt rule is therefore applicable, and operates in favor of the claimant because the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for left and right chondromalacia patella is thus warranted.  

IV.  Right Calf Varicose Veins

The Veteran also contends that he has right calf varicose veins that arose during service. 

At the April 2012 Board hearing, the Veteran testified that he did not have varicose veins when he entered military service in 2000, but that they developed during service.  The Board notes that the Veteran's enlistment examination contains no notations of any defects or diagnoses, and thus, the Veteran is presumed sound upon entering active service.  See 38 C.F.R. § 3.304(b).

The Veterans service treatment records have been associated with the claims file, and are silent for complaints or treatment of varicose veins, other than one notation on the September 2004 separation examination of small varicose vein of the left lower leg.

The claims file contains a VA treatment record from April 2009 at Fort Collins noting that the Veteran came in as a new patient asking about problems with varicose veins, which he stated he first noted during service.  On examination of the extremities, the physician noted left leg with varicosities on lower leg without erythema or redness; no pain on palpation.  The record includes an impression of varicose veins, no complications at this time.  

The January 2010 VA a compensation and pension examination report regarding the Veteran's migraine headaches notes a past medical history positive for "varicose veins in his left leg."

The Veteran was afforded VA examinations with regard to his arteries and veins in August 2012, February 2013 and May 2013.

At the August 2012 examination, the examiner noted a diagnosis of varicose veins, left lower extremity, first diagnosed in 2002.  The examiner noted that the last examination for this condition was in January 2010, and the Veteran reported that since that time, he has noted that the varicosities have enlarged and progressed down his left lower leg and gradually increased in pain.  From the choices of right, left, or both, the examiner noted that the left extremity was affected by asymptomatic visible varicose veins and aching and fatigue in leg after prolonged standing or walking.

The February 2013 examination report indicates that since the August 2012 examination, the Veteran has noted constant pain to his varicosities, which are migrating into his upper ankle on the left.  The examiner noted asymptomatic palpable varicose veins, aching and fatigue in leg after prolonged standing or walking, and constant pain at rest, all affecting the left extremity only.

Pursuant to the Board's March 2013 remand instructions, the Veteran was provided with another VA examination in May 2013, specifically focusing on the presence and etiology of any varicose veins affecting the right lower extremity.  The examiner documented the Veteran's report of developing varicose veins in both legs in 2002 while serving in the Marine Corps.  The Veteran stated that since that time, pain and swelling associated with the condition has become gradually worse.  The examiner noted the Veteran's report of symptoms involving both lower extremities, including aching and fatigue in the leg after prolonged standing or walking, relieved by elevation of extremity and compression hosiery.  On examination, visible and palpable superficial varicose veins were found on the anterior, lateral and posterior surfaces of the left lower leg.  These were described as "large and bubous and diffusely distributed."  Visible and palpable superficial varicose veins were also noted on the medial surface of the right lower leg.  The varicosities were described as small, to include an area approximately 5 x 5 cm.  

The May 2013 VA examiner provided an opinion that the Veteran's right calf varicose veins were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  He reasoned that the although the Veteran reports having varicose veins on both legs since 2002, there has been only documentation of left leg involvement prior to the May 2013 examination.  At the time of the exam, the right lower leg had a small varicose vein in a small area.  The examiner noted that the service treatment records do not document any varicose veins on the right leg during service, but do show that the Veteran had small varicose veins on his left lower leg in September 2004.  The examiner opined that the varicose veins on the right leg are new and are not associated with military service, noting that there is no past documentation and it had been almost 10 years since the Veteran separated from military service.

The Board finds that the report of the VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board notes that the Veteran is competent to identify varicose veins and provide testimony regarding their date of onset.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court) indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  In that case, the Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Board finds, however, that the weight of the evidence runs counter to a finding that the Veteran's varicose veins of the right lower extremity arose during, or is otherwise related to his active service.  As noted above, although the Veteran's separation examination noted small varicose veins of his left lower leg, no varicosities are noted for the right lower extremity.  The Veteran testified at the April 2012 Board hearing that his right calf varicose veins were overlooked in service because the varicosities affecting the left side were so much more severe.  However, the level of detail of the report of separation examination regarding abnormalities, which included notations of the small varicose veins of the left leg, and tattoos of an eagle and flag on the right upper arm and tribal design on left chest, leads the Board to the conclusion that if the Veteran had in fact had right leg varicosities at that time, they would have been noted.  Additionally, while left leg varicose veins were noted in subsequent VA treatment records and VA examinations in August 2012 and February 2013, there is no indication of right lower extremity varicosities.  The Board finds particularly significant the findings of these two VA artery and veins examinations, as the examiners made specific documentation of varicose veins affecting the left leg, and did not endorse symptoms affecting both lower extremities.  

Although the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence and the accuracy of the Veteran's recall.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  As such, and when also considering the conclusions of the May 2013 VA examiner, the Board finds that a preponderance of the evidence weight against the Veteran's assertions that he developed varicose veins in the right lower extremity during service and has had them since that time.  

For the foregoing reasons, the Board finds that the claim for service connection for right calf varicose veins must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for chondromalacia patella, right is granted.

Service connection for chondromalacia patella, left is granted.

Service connection for right calf varicose veins is denied.


REMAND

Reason for remand: To issue a Statement of the Case (SOC).

In a May 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  In June 2009, the Veteran's representative submitted an appeal process election form for the denial of service connection for bilateral hearing loss.  In an August 2009 correspondence, the Veteran and his representative reiterated the Veteran's wish to move forward with the appeal of the May 2009 denial of service connection for bilateral hearing loss.  This correspondence serves as a timely-filed notice of disagreement (NOD).  38 C.F.R. § 20.201, 20.302 (2014).   

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to service connection for bilateral hearing loss has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for bilateral hearing loss.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


